Exhibit 10.3

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT dated as of February 6, 2009
(the “Amendment”), is entered into by and between ELANDIA INTERNATIONAL INC., a
Delaware corporation (the “Company”) and PETE R. PIZARRO, an individual (the
“Executive”). Capitalized terms used in this Amendment and not otherwise defined
in this Amendment have the meanings assigned to them in the Original Employment
Agreement (defined below).

RECITALS

WHEREAS, the Company and the Executive entered into that certain Executive
Employment Agreement, dated as of February 15, 2008, as amended April 29, 2008,
and further amended August 13, 2008 (the “Original Employment Agreement”),
whereby the Company agreed to employ the Executive as its President and Chief
Executive Officer on the terms and conditions set forth in the Original
Employment Agreement; and

WHEREAS, the Company and Stanford International Bank Ltd. entered into that
certain Credit Agreement, dated as of July 21, 2008, as amended by (i) that
certain First Amendment to Credit Agreement dated as of September 5, 2008,
(ii) that certain Fourth Amendment to Preferred Stock Purchase Agreement and
Second Amendment to Credit Agreement dated as of September 17, 2008 and
(iii) that certain Third Amendment to Credit Agreement dated as of November 14,
2008 (the foregoing amendments together with the original Credit Agreement,
collectively, the “Credit Agreement”), whereby Stanford committed to loan the
Company up to $40,000,000 on the terms and conditions set forth in the Credit
Agreement;

WHEREAS, Stanford’s funding commitment under the Credit Agreement was a material
inducement for the Executive to enter into the Original Employment Agreement
with the Company;

WHEREAS, as of the date hereof, the Company and Stanford have entered into a
modification agreement, a copy of which is attached as Exhibit “A” hereto (the
“Modification Agreement”), pursuant to which, among other things, the Company
has agreed to amend the Credit Agreement in order to terminate Stanford’s
obligation to fund any further amounts thereunder;

WHEREAS, the consummation of certain of the transactions contemplated by the
Modification Agreement may constitute a breach by the Company of the Original
Employment Agreement or otherwise allow the Executive to terminate the Original
Employment Agreement for “Good Reason”;

WHEREAS, the Company has not yet adopted any bonus plan for Executive as
otherwise required by Section 2(b) of the Original Employment Agreement;



--------------------------------------------------------------------------------

WHEREAS, the Company and the Executive wish to amend the Original Employment
Agreement as provided herein to, among other things, provide additional
compensatory benefits to the Executive in consideration for his waiver of any
breach by the Company of the Original Employment Agreement which may result from
the consummation of the transactions contemplated by the Modification Agreement,
and to agree upon terms for Executive’s 2009 bonus and set a timetable for
adoption of Executive’s bonus plan for future years; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(acting on the recommendation of an independent compensation advisor) has
(i) determined that this Amendment is advisable, (ii) determined that this
Amendment and the transactions contemplated hereby, including the additional
compensation to be provided to the Executive, are fair to and in the best
interests of the Company, and (iii) approved this Amendment and the transactions
contemplated hereby all upon the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

AGREEMENT

1. Modification of Stanford Financing Commitment. The Executive acknowledges and
agrees that the modifications to the financing commitment made by Stanford in
favor of the Company as set forth in the Modification Agreement shall not
constitute: (A) a breach of any of the obligations of the Company under the
terms and conditions of the Original Employment Agreement including, without
limitation, the provisions of Sections 3 and 6(d)(iii) thereof, (B) a
circumstance allowing the Executive to terminate the Original Employment
Agreement for “Good Reason” as defined in Section 6(d)(iii) thereof, nor
(C) grounds for the Executive to otherwise terminate the Original Employment
Agreement. The modifications to Stanford’s financing obligations under the
Credit Agreement include, without limitation, the following:

(a) The termination of any further obligation of Stanford to fund amounts under
the Credit Agreement along with the cancellation of all loan documents related
thereto;

(b) The conversion by Stanford of all amounts currently outstanding under the
Credit Agreement ($12,000,000 plus accrued interest thereon) into 1,555,556
shares of Series B Convertible Preferred Stock of the Company; and

(c) The surrender by Stanford to the Company of 16,148,612 shares of common
stock for cancellation as a result of which Stanford shall beneficially own no
more than 49.9% of the issued and outstanding common stock of the Company.

The Executive hereby waives any rights or remedies he may have under the
Original Employment Agreement, as amended hereby, arising from any matter
described in this Section 1. The Executive, on behalf of himself and his heirs,
administrators and personal representatives (the “Releasors”), hereby
irrevocably and forever releases and discharges the Company and its
stockholders, affiliates,

 

2



--------------------------------------------------------------------------------

directors, officers, employees, legal advisors and other representatives, and
the respective successors and assigns of each of them (the “Releasees”) from any
and all claims, demands, actions, obligations, and liabilities whatsoever,
whether absolute or contingent, liquidated or unliquidated, both at law and in
equity which the Executive or any other Releasor now has, has ever had or may
hereafter have against the respective Releasees arising contemporaneously with
or prior to the date hereof on account of or arising out of any matter described
in this Section 1. Nothing in this Amendment shall constitute or be construed as
a waiver by Executive of any subsequent breach or violation of the Original
Employment Agreement (as amended by this Amendment) by the Company, or a
limitation on the rights of Executive to terminate the Original Employment
Agreement for other circumstances constituting Good Reason.

2. Additional Compensatory Benefits. In connection with the Modification
Agreement and the transactions contemplated thereby and in consideration of the
Executive’s acknowledgment and waiver of rights and remedies set forth in
Section 1, above, the Executive shall be entitled to the following additional
compensatory benefits:

(a) The exercise price with respect to the options to purchase 3,122,000 shares
of common stock of the Company previously granted to the Executive pursuant to
the Original Employment Agreement and that certain Incentive Stock Option
Agreement, dated February 15, 2008, shall be reduced from $3.07 per share to an
amount equal to the fair market value of the Company’s common stock as
determined by the Company’s Compensation Committee, based on the mean average of
the high and low trading price of the Company’s common stock as traded on the
public market for such common stock on the day of the effectiveness of the
re-pricing amendment of the Company’s 2008 Executive Incentive Plan pursuant to
SEC Rule 14c-2(b) which, in any case, shall be at least five business days
following the later of (i) the public disclosure of the Modification Agreement
and (ii) the public disclosure of the Company’s presently pending proposed
material acquisition, or the adoption of a resolution by its Board of Directors
to terminate efforts to conclude such proposed transaction;

(b) Upon the re-pricing of the presently outstanding options set forth in
Section 2(a) hereof, the Executive will be granted options to purchase an
additional 1,000,000 shares of common stock of the Company, subject to vesting
and other terms and conditions set forth in an Incentive Stock Option Agreement
in the form attached as Exhibit “B” hereto; at an exercise price per share equal
to the fair market value of the Company’s common stock as determined by the
Company’s Compensation Committee, based on the mean average of the high and low
trading price of the Company’s common stock as traded on the public market for
such common stock on the day of the effectiveness of the re-pricing amendment of
the Company’s 2008 Executive Incentive Plan pursuant to SEC Rule 14c-2(b) which,
in any case, shall be at least five business days following the later of (i) the
public disclosure of the Modification Agreement and (ii) the public disclosure
of the Company’s presently pending proposed material acquisition, or the
adoption of a resolution by its Board of Directors to terminate efforts to
conclude such proposed transaction;

(c) Any “unvested” shares of common stock of the Company granted to the
Executive as a part of the 750,000 share restricted stock award pursuant to the
Original Employment Agreement shall immediately vest, and any and all other
contractual restrictions imposed by virtue of Section 2 of the Executive’s Stock
Award Agreement, dated as of February 15, 2008, or other agreements or

 

3



--------------------------------------------------------------------------------

documents shall immediately terminate, and the Company shall deliver to the
Executive the certificate(s) evidencing such shares without any legend thereon
(except for any legend required by applicable securities laws); and

(d) The Executive’s full bonus for 2008 in the amount of $375,000, as provided
in the Original Employment Agreement, shall be paid to the Executive within five
business days of the execution of this Amendment.

The Company and the Executive acknowledge and agree that on execution of this
Amendment the exercise price for each stock option described above is at least
the fair market value of the Company’s common stock, and intend for such stock
options to be exempt from Section 409A of the Code.

3. Amendments to Agreement. The Original Employment Agreement is further amended
as follows:

(a) The last sentence of Section 1 of the Original Employment Agreement is
amended and restated to read as follows: “During the Term, Executive shall not
engage in any other employment, occupation or consulting activity for any direct
or indirect remuneration without the prior written consent of the Board;
provided, however, that Executive shall be entitled to serve as a partner in
Sprimont Capital and to serve on one outside “for-profit” board of directors
(or, if the Executive is no longer a partner in Sprimont Capital, to serve on up
to two outside “for-profit” boards of directors), and on the boards of two
civic/community organizations or charitable institutions, as long as that
service does not conflict with the Executive’s full-time commitment to the
Company.”

(b) Section 2(b) of the Original Employment Agreement is amended as follows:

(i) The fifth sentence thereof is amended by replacing “March 31” with “March
15.”

(ii) The following is added at the end thereof: “Notwithstanding the foregoing,
(x) for 2009, Executive will be paid a guaranteed bonus of $375,000; payable in
equal installments (twice a month) during the remainder of 2009 in accordance
with the Company’s normal payroll practices, commencing with the Company’s first
payroll date in February, 2009, and (y) a written Senior Management Incentive
Compensation Plan applicable to years 2010 and beyond shall be adopted no later
than December, 2009.”

(c) The following is added after Section 2(i) of the Original Employment
Agreement as new Section 2(j):

“(j) Approval of Trading Plan. The Company shall amend its Policy Governing
Insider Trading (the “Policy”), consistent with reasonable and customary market
practices, by March 31, 2009, to (a) permit, with the approval of the Company,
the adoption of written plans for trading Company securities in accordance with
all applicable federal securities laws, including, but not limited to,
Securities and Exchange Commission Rule 10b5-1(c) (17 C.F.R.
Section 240.10b5-1(c)) (a “Trading Plan”), and (b) exempt transactions made
pursuant to approved Trading Plans from the Policy. After such amendment to the
Policy is adopted, the

 

4



--------------------------------------------------------------------------------

Company shall, subject to compliance with applicable requirements, approve a
Trading Plan for the Executive with respect to shares of the Company’s common
stock owned by the Executive.”

4. Miscellaneous.

(a) The Original Employment Agreement is reaffirmed and ratified in all
respects, except as expressly provided herein.

(b) The Executive’s representations and warranties contained in the Original
Employment Agreement are true and correct in all respects on and as of the date
hereof, as though made on and as of such date, except to the extent that any
such representation or warranty relates solely to an earlier date, in which case
such representation or warranty is true and correct in all respects on and as of
such earlier date. The Executive has performed all covenants and agreements
required to be performed pursuant to the Original Employment Agreement in all
respects on and as of the date hereof and as of the date hereof there exists no
violation or default by Executive (or any event which with the giving of notice,
or lapse of time or both, would result in a violation or become a default by
Executive) under the Original Employment Agreement.

(c) In the event of any conflict between the terms or provisions of this
Amendment and the Original Employment Agreement, then this Amendment shall
prevail in all respects. Otherwise, the provisions of the Original Employment
Agreement shall remain in full force and effect.

(d) The parties shall execute and deliver any other instruments or documents and
take any further actions after the execution of this Amendment, which may be
reasonably required for the implementation of this Amendment and the
transactions contemplated hereby.

(e) This Amendment may be executed simultaneously in two or more counterparts,
each of which will be deemed to be an original copy of this Amendment and all of
which together will be deemed to constitute one and the same agreement. A
facsimile or PDF copy of a signature shall be deemed an original signature.

(f) The Company agrees to pay all reasonable legal fees and expenses incurred by
the Executive in connection with negotiation of this Amendment and related
transactions.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

COMPANY:

ELANDIA INTERNATIONAL INC.

By:  

/s/ Harley L. Rollins

Name:   Harley L. Rollins Title:   Chief Financial Officer

EXECUTIVE:

/s/ Pete R. Pizarro

Pete R. Pizarro